DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 2/9/22. Claims 37-38 are added as per applicant’s amendment dated 2/9/22.
Status of claims
Claims 20-38 are pending in the application.
                                                                                                                                                                       
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/20.
Claims 20-33 and 37-38 are examined in the application and the genic claims are examined to the extent that it reads on “polyquaternium-4” for the cationic cellulosic ammonium compound under ingredient a) and bis-diglyceryl polyacyladipate-2 for the glyceryl ester under d).
			  Interview Summary 
	In view of applicants remarks dated 2/9/22 with respect to secondary consideration examiner informed the attorney that claims 32-33 are allowed ( see interview summary form dated 5/12/22(. Attorney informed the examiner that after consulting with applicants (Loreal) attorney will inform the examiner on 5/16/22. Attorney called the examiner on 5/16/22 and informed the examiner that Applicants did not agree to allowance of only claim 32 and asked the examiner whether examiner will allow claim 30. Examiner did not agree since the showing in the specification  (secondary considerations) is not commensurate with the scope of claim 30. Therefore, prosecution is resumed.
	Regarding clarification requested on page 2 of the remarks with respect to EP ‘845, examiner stated in the office action  that EP ‘845 teaches 4.5 % of cetrimonium chloride. Applicants are correct in informing that  EP does not teach 4.5 % of cetrimonium chloride but teaches 0.7-2% of cationic surfactant. 
Upon further review of applicants remarks rejection of claims  20-33 under 35 U.S.C. 103 as being unpatentable over the combination of translated text of EP 2095845 (‘845) and US 2006/0193817 (‘817) and 2019/0125650 (‘650) is hereby withdrawn.
The following new ground of rejection is necessitated by the amendment.

Claim Rejections - 35 USC § 103
Claims 20-31 and 37-38  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2004/0115155 (‘155) and  translated text of EP 2095845 (‘845) and  U. S. Patent 5,002,761.
US ‘155  teaches hair conditioning compositions and hair conditioning composition is drawn to claimed hair treatment and teaches  at ¶ [0176] that the hair conditioning composition  can be in the form of leave-on ( claimed leave-on of claim 20) and at ¶¶ [0065-0068] teaches:
 
    PNG
    media_image1.png
    500
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    466
    media_image2.png
    Greyscale


Thus US ‘155 teaches that the combination of cationic surfactant (claims 20, 30 and 32 ingredient c)  and fatty alcohol (claims 20, 30 ingredient e) provide gel network which provide slippery and slick feel on wet hair and softness and moisturized feel on dry hair. These two ingredients are also claimed under c) and e).  The amount of cationic surfactant is about  0.01 to about 10%  and the claimed amount  about  0.1 to 10 %  amount of cationic surfactant claimed in claim 20 and  the amount claimed in claims 30 and 37, which is 2.2 to 5 %  is within the amount taught by US ‘155. 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

	
US ‘155 at ¶ [0069] teaches the claimed cationic surfactants drawn to first formula under claim 22 and at ¶ [0071] teaches:

    PNG
    media_image3.png
    351
    428
    media_image3.png
    Greyscale

The dimonium chloride species are within the second formula of claim 22.
US ‘155 at ¶¶ [0085, 0088 and 0089] teaches claimed fatty alcohols and the fatty alcohols are  cetyl alcohol, stearyl alcohol and behenyl alcohol (claim 26) and the amount taught by US ‘155 is about  0. 1 to about 15%  and claimed about  about  0.1 to 10 %  amount of fatty alcohol claimed in claim 20 overlaps with the amount taught by US ‘155 and the claimed amount  about 2 to 10 %  amount of fatty alcohol claimed in claim  30 is within the amount taught by US ‘155.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

 	US ‘155 at ¶ [0030]  teaches from about 0.001 to about 5% of cellulose polymer and this can be copolymer of hydrophilic cellulose units and diallyl dimethyl ammonium  chloride  and at ¶ [0064]  teaches includes the claimed elected  species which is polyquaternium-4 and  the claimed amount which is about 1% to about 4 % of claims 20 and 30 is within the amount taught by US ‘155.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

US’155 teaches the claimed water as aqueous carrier at ¶¶ [0096-0097].

US ‘155 under example 3 drawn to conditioner composition exemplifies polyquaternium-4 ( claims 20-21 and 30),  cationic surfactant and fatty alcohol and these examples do not have any other surfactant beside cationic surfactant  drawn to claim 38 and the above compositions are free of silicone (claims 29, 31 and 33).	
	The difference between US ‘155 and instant application is US ‘155 does not teach the claimed species under d) and does not teach polyol e) or pectin drawn to b).
EP ‘845 teaches under abstract a composition for protecting dyed hair from washing out of dye containing water, pigment cationic surfactant and bis-diglyceryl polyacrylate adipate -2.
See below for example 3.

    PNG
    media_image4.png
    445
    1188
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    617
    1195
    media_image5.png
    Greyscale


bis-diglyceryl polyacrylate adipate -2 is drawn to claimed glyceryl ester species is exemplified in the example  and the amount is 2% (claims 20, 23-24 and 30) this amount is within “from about 0.1 to about 10%” of claim 25 and cetearyl alcohol is drawn to claimed fatty alcohol and the amount is  3.5 % (claims 20, 26 and 30) and the amount is within the amount claimed, which is “from about 0.1 to about 10%” of claim 25;  within the amount claimed, which is “from about 2 to about 10%” of claim  30; and glycerine (claims 20, 28 and 30) is drawn to claimed polyol and the amount is 7% (claims 20 and 30) and the amount of glycerine is within the  amount claimed, which is “from about 0.1 to about 10%” of claims 20 and 30  for polyol drawn to ingredient f) . Example 3 has water (claims 20, 30 ingredient g). The above compositions are free of silicone (claims 29, 31 and 33).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)
Patent ‘761 teaches hair treatment compositions and teaches at  col.3, ll. 48-53 adding thickeners to control the viscosity of the compositions  and the amount is from about 0.1 to  10%  and at col.4, ll.5-6 describe  thickener that can be added to the hair treatment compositions  and this includes claimed pectin  claims 20 and 30). The claimed amount about 0.1 to about 4% overlaps with the amount taught by patent ( claims 20 and 30). See claim 1  of patent drawn to hair treatment composition, see claim 15 for pectin, and see claim 14 for the amount and this is from about 0.1 to about 10%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

Regarding the claimed ratio of polyquaternium-4 to pectin (examples 3 has 0.5% polyquaternium-4 and taking 0.2% value for pectin (the range can be anywhere from 0.1-10%) the ratio is (0.5/0.2= 2.5) and this is within the weight ratio polyquaternium-4 to pectin of    “about 0.5 to about 5” of claim 20 and is within from about 1 to about 3 of claim 30. 
Regarding the claimed ratio of polyquaternium-4 to pectin (examples 3 has 0.5% polyquaternium-4 and taking 0.3% value for pectin (the range can be anywhere from 0.01-10%) the ratio is (0.5/0.3= 1.66 ) and this is within the weight ratio polyquaternium-4 to pectin of    “about 0.5 to about 5” of claim 20 and is within from about 1 to about 3 of claim 30.
Regarding the claimed ratio of polyquaternium-4 to pectin (examples 3 has 0.5% polyquaternium-4 and taking 0.5% value for pectin (the range can be anywhere from 0.01-10%) the ratio is (0.5/0.5= 1.00 ) and this is within the weight ratio polyquaternium-4 to pectin of    “about 0.5 to about 5” of claim 20 and  meets  1 of “1 to about 3” of claim 30.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare hair conditioning compositions in the form of leave-on taught by US ‘155 and prepare the compositions  by having cationic surfactant and fatty alcohol and polyqiayernium-4 and water all taught by US ‘155 and add  example 3 ingredients and add the formulation claimed in claim 1 of patent along with  any thickener which includes claimed pectin taught claimed by patent ‘761 with the reasonable expectation of success that the modified hair treatment compositions not only provide slippery and slick feel on wet hair and softness and moisturized feel on dry hair  in view of cationic surfactant and fatty alcohol but protect dyed hair from washing out the dye and adding the compositions of patent ‘761 which has pectin  improve the wet and dry combability and reduce the electrostatic charging of hair and control the viscosity of the compositions. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619